   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 1 of 9 PageID #: 1




NS:KMT
F. #2020R0304

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X                         TO BE FILED UNDER SEAL

UNITED STATES OF AMERICA                             COMPLAINT AND
                                                     AFFIDAVIT IN SUPPORT
           - against -                               OF ARREST WARRANT

DARRIUS SUTTON,                                      20-MJ-563
   also known as “Darius Sutton”
   and “Blizz Meecho,”                               (18 U.S.C. § 922(g))

                         Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              MATTHEW WIEDEMER, being duly sworn, deposes and states that he is a

Special Agent with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

              On or about April 20, 2020, within the Eastern District of New York and

elsewhere, the defendant DARRIUS SUTTON, also known as “Darius Sutton” and “Blizz

Meecho,” knowing that he had previously been convicted in a court of a crime punishable by

a term of imprisonment exceeding one year, did knowingly and intentionally possess in and

affecting commerce ammunition, to wit: one 9mm Luger caliber Federal Cartridge cartridge

and one .380 auto caliber Winchester cartridge.

              (Title 18, United States Code, Section 922(g))
   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 2 of 9 PageID #: 2

                                                                                                 2

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I have been an FBI Special Agent since approximately 2017, and I am

assigned to the FBI’s Brooklyn/Queens Resident Agency, where I investigate narcotics

distribution and trafficking, firearms offenses, violent crimes, and gang activity. I am

familiar with the facts and circumstances set forth below from my participation in the

investigation; my review of the investigative file, including the defendant’s criminal history

record; and from reports of other law enforcement officers involved in the investigation.

                                         Background

                2.     I have reviewed documents provided by the New York City Housing

Authority (“NYCHA”), which indicate that the defendant DARRIUS SUTTON lives with his

mother and other members of his family at 333 Georgia Avenue, apartment 5H, in the East

New York neighborhood of Brooklyn, New York. On July 23, 2020, law enforcement

agents executed a federal search warrant on 333 Georgia Avenue, apartment 5H, and

individuals present at the time of the search indicated that SUTTON lives in the apartment.

Further, during in-person surveillance and while reviewing video surveillance, I and other

law enforcement officers have observed SUTTON in the vicinity of 333 Georgia Avenue,

and entering and leaving the building.

                3.     I have reviewed SUTTON’s criminal history and I am aware that on

March 9, 2015, SUTTON was convicted of the New York State offense of second degree



                1
                      Because the purpose of this Complaint is to set forth only those facts
necessary to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 3 of 9 PageID #: 3

                                                                                               3

assault with intent to cause serious bodily injury, in violation of New York Penal Law

Section 120.05(1), a Class D felony. SUTTON was sentenced to a term of two years’

imprisonment.

                                 The April 20, 2020 Shooting

                  4.   I have reviewed surveillance video from April 20, 2020 at

approximately 3:00 p.m. taken from several cameras located in the vicinity of 375 Sheffield

Avenue in the East New York neighborhood of Brooklyn, New York. The videos depict an

individual running southbound on Sheffield Avenue towards Blake Avenue with a firearm in

his left hand (the “Assailant”). The Assailant was wearing slim-fitting dark grey

sweatpants, white sneakers, a black jacket, and a blue baseball hat. He had a grey hood up

over his baseball hat and he appears to have concealed his face.

                  5.   As depicted in the videos, the Assailant ran up, undetected, behind

another individual (the “Victim”) who was walking southbound on Sheffield Avenue. The

Assailant stopped in the vicinity of 375 Sheffield Avenue, approximately six feet behind the

Victim. As the Assailant stopped, he raised the firearm to approximately shoulder-height

and, using both hands to steady the weapon, fired multiple shots at the Victim’s back,

striking the Victim in the upper left chest, right thigh and right wrist. The Assailant then ran

across Sheffield Avenue and southbound towards Blake Avenue. The Victim’s wounds

were not fatal.

                  6.   Officers of the New York City Police Department (“NYPD”)

responded to the vicinity of 373 Sheffield Avenue shortly after the shooting and recovered

one 9mm Luger caliber Federal Cartridge cartridge and one .380 auto caliber Winchester

cartridge.
   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 4 of 9 PageID #: 4

                                                                                                4

                      a.     The NYPD Police Laboratory has analyzed the shell casings and

determined that they were both fired from the same firearm.

                      b.     I am aware that Federal Cartridge and Winchester ammunition

is manufactured outside the State of New York.

              7.      I have reviewed (a) surveillance video taken from cameras in the

vicinity of 375 Sheffield Avenue before and after the April 20, 2020 shooting, including

videos obtained from commercial establishments on Sutter Avenue, and from inside the

lobby of and across the street from 333 Georgia Avenue; (b) images that are publicly

available on Facebook; and (c) items seized from SUTTON’s apartment pursuant to a

judicially-authorized federal search warrant on July 23, 2020. Based on the information

obtained from these sources, information provided by other law enforcement officers and my

own personal observations, there is probable cause to believe that the Assailant in the April

20, 2020 shooting is DARRIUS SUTTON.

                      a.     I have reviewed video footage from April 20, 2020, collected

from a surveillance camera inside 333 Georgia Avenue and from several surveillance

cameras in the vicinity of 333 Georgia Avenue. The video shows the following, in

substance and in part:

                            i.       A male individual wearing what appear to be the same

clothing as the Assailant entered 333 Georgia Avenue with another individual at

approximately 12:38 p.m. It is apparent from the video that the hood the individual is

wearing is from a grey fleece or sweatshirt that the individual is wearing under his black

jacket.
   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 5 of 9 PageID #: 5

                                                                                              5

                           ii.        The individual wearing the same clothes as the Assailant

and the other individual left 333 Georgia Avenue approximately four minutes later, at 12:42

p.m. The individual wearing the same clothes as the Assailant exited 333 Georgia Avenue

to the right and walked north towards Sutter Avenue. Surveillance videos from cameras

located on Sutter Avenue show that the individual wearing the same clothes as the Assailant

crossed Sutter Avenue and walked east on Sutter Avenue, towards Sheffield Avenue.

                          iii.        As the individual walked on Sutter Avenue, his black

jacket was unzipped, revealing the grey fleece or sweatshirt he is wearing underneath his

jacket. The grey fleece or sweatshirt had a black contrasting zipper and a vertical chest

pocket with a black contrasting zipper on the left side.

                           iv.        As the individual approached Maria’s Deli, located at

605 Sutter Avenue, his face was visible. He entered Maria’s Deli where he removed his

hood, further revealing his face.

                           v.         The individual remained inside Maria’s Deli for

approximately 15 minutes. He ordered food, received his food and left Maria’s Deli at

approximately 12:58 p.m. He then then walked back to 333 Georgia Avenue, following the

same route he took to Maria’s Deli.

                           vi.        I and other members of law enforcement have reviewed

these videos, and recognize the individual as SUTTON from prior interactions with
   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 6 of 9 PageID #: 6

                                                                                               6

SUTTON in the vicinity of 333 Georgia Avenue, SUTTON’s prior arrests and arrest

photographs, and from videos and photographs of SUTTON posted on social media. 2

                         vii.       At 2:05 p.m., SUTTON again left 333 Georgia Avenue

and met an individual outside the front door of the building. SUTTON was wearing the

same clothes as the Assailant, described above. SUTTON and the other individual walked

south on Georgia Avenue and entered 398 Sheffield Avenue at approximately 2:07 p.m.

                         viii.      At 2:11 p.m. SUTTON and the other individual exited

398 Sheffield Avenue and entered 611 Blake Avenue. SUTTON was still wearing the same

clothing described above.

                            ix.     At approximately 3:04 p.m., SUTTON exited 611 Blake

Avenue and returned to 333 Georgia Avenue. Approximately one minute later, SUTTON

left 333 Georgia Avenue and walked north towards Sutter Avenue. Before reaching Sutter

Avenue, SUTTON turned right, cut through a parking lot headed in the direction of Sheffield

Avenue. When SUTTON reached Sheffield Avenue, he turned south towards Blake

Avenue.

                            x.      As SUTTON crossed Sheffield Avenue, he began to run

and removed what appears to be a firearm from the left pocket of his jacket. He continued

to run southbound on Sheffield Avenue until he was in front of 375 Sheffield Avenue, at

which time he was approximately six feet behind the Victim. SUTTON stopped and

holding the firearm in his left hand, he raised the firearm to shoulder height. He then used



              2
                A witness familiar with SUTTON recognized the individual shown in the
surveillance video from Maria’s deli, but did not identify that individual as SUTTON or
otherwise identify the individual.
   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 7 of 9 PageID #: 7

                                                                                                 7

his right hand to stead the firearm and fired several shots at the Victim’s back. The

surveillance cameras in the vicinity of 375 Sheffield Avenue show SUTTON wearing the

same clothes as the Assailant, described above.

                           xi.           After the shooting, SUTTON ran towards Blake Avenue.

Moments later, after NYPD officers responded to the scene, SUTTON exited from the rear of

398 Sheffield Avenue wearing a sweatshirt with stars on the arms (the “Star Sweatshirt”),

grey sweatpants, different shoes and no hat. SUTTON crossed the street to 611 Blake

Avenue, then walked west on Blake Avenue, and then north on Georgia Avenue back to 333

Georgia Avenue.

                           xii.          SUTTON remained in the lobby of 333 Georgia Avenue

and in front of the building for several minutes, while NYPD officers were in the vicinity

responding to the shooting. SUTTON entered 333 Georgia Avenue again a few minutes

later, and left again approximately eight minutes later, wearing different clothing, including a

sweatshirt that says “E4D” (the “E4D Sweatshirt”). I am aware that SUTTON’s Facebook

username is “E4DMeecho,” and he frequently adds “#E4D” to his Facebook posts.

              8.      I have reviewed publicly available images of SUTTON found on

Facebook that show him wearing what appears to be the distinctive grey fleece he was

wearing at the time of the April 20, 2020 shooting.

                      a.          I have reviewed photographs publicly available on the Facebook

page associated with username “Papi Speedy.” The Papi Speedy Facebook page contains

numerous images of individuals, including SUTTON, displaying gang signs.

                      b.          For example, on April 1, 2020, the user of the “Papi Speedy”

Facebook page posted a photograph of two individuals whose identities are known to law
   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 8 of 9 PageID #: 8

                                                                                            8

enforcement and SUTTON, which appears to have been taken in front of 333 Georgia

Avenue. All three individuals are making a hand gesture in which they touch their first

finger to their thumb and extend the other three fingers to make a “b.” Based on my training

and experience and debriefings with cooperating witnesses and confidential informants, I am

aware that this hand gesture indicates membership in the Bloods street gang. In the

photograph, SUTTON is wearing a red bandana around his head, which I also believe, based

on my training and experience, indicates his membership in the Bloods street gang.

SUTTON is wearing a grey fleece with a black contrast zipper, a vertical chest pocket on the

left side with a black contrast zipper, and a hood that appears to be the same one he was

wearing at the time of the April 20, 2020 shooting. Another photograph posted on the “Papi

Speedy” Facebook page on April 1, 2020 shows SUTTON and three other individuals, again

in the vicinity of 333 Georgia Avenue. In the photograph SUTTON is wearing what

appears to be the same grey fleece worn by the Assailant.

              9.     On July 22, 2020, the Honorable Vera M. Scanlon, United States

Magistrate Judge, issued a search warrant for 333 Georgia Avenue, Apartment 5H —

SUTTON’s residence. On July 23, 2020, law enforcement officers executed that search

warrant. Individuals present in Apartment 5H acknowledged that SUTTON lived in the

apartment and identified SUTTON’s room. In SUTTON’s room, law enforcement officers
   Case 1:20-mj-00563-VMS Document 1 Filed 07/23/20 Page 9 of 9 PageID #: 9

                                                                                            9

located eight rounds of ammunition, the Star Sweatshirt and the E4D Sweatshirt, i.e., the

clothing SUTTON changed into after the shooting described above.

              WHEREFORE, your deponent respectfully requests that the defendant

DARRIUS SUTTON, be dealt with according to law.



                                           MATTHEW WIEDEMER
                                           Special Agent, Federal Bureau of Investigation

Sworn to before me this
__ day of July, 2020


____________________________________
THE HONORABLE VERA M. SCANLON
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
